                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

Civil Action No. 18-CV-1188-SMV-KRS

WESTERN AGRICULTURAL INSURANCE COMPANY,
an Iowa corporation,

        Plaintiff,

v.

WHITNEY FARMS, LP,
a New Mexico limited partnership,

        Defendant.

     ORDER ON PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE THIRD
                           AMENDED COMPLAINT
        This matter came before the Court on Plaintiff Western Agricultural Insurance Company’s

Unopposed Motion for Leave to File Third Amended Complaint. The Court, having reviewed

Plaintiff’s Unopposed Motion and the record and file herein, finds the Motion is well-taken. The

Court HEREBY GRANTS Plaintiff’s Unopposed Motion. Plaintiff’s Third Amended Complaint

which accompanied Plaintiff’s Unopposed Motion will be deemed filed on the date that this

ORDER is entered.

        DATED this 1st day of March, 2019




                                                   Honorable STEPHAN M. VIDMAR
                                                   United States Magistrate Judge

        Submitted by:
        s/Thomas M. Dunford
        Thomas M. Dunford, #132548
        Counsel for Plaintiff Western Agricultural Insurance Company.

        Approved via email on 2/27/19 by E.W. Shepherd, Counsel for Defendant
